Citation Nr: 0115121	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection nicotine dependence due 
to tobacco use in service. 

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).

3.   Entitlement to service connection for a psychosis for 
the purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 1991).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
nicotine dependence due to tobacco use in service was filed 
in June 1999.

2.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
nicotine dependence due to tobacco use in service is without 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Entitlement to Service Connection for Nicotine Dependence

Pertinent to the veteran's nicotine dependence claim, on July 
22, 1998, the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998." Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 
1103).  This law prohibits service connection for death or 
disability on the basis that it is due to a disease or injury 
attributable to a veteran's in-service use of tobacco 
products.  This law applies to claims filed after June 9, 
1998.  A review of the claims file reflects that the veteran 
filed his claim about one year after that date, in June 1999.  
Therefore, the claim for entitlement to service connection 
for nicotine dependence due to tobacco use in service must be 
denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Although the RO has not had an opportunity to develop and 
consider the veteran's claim in light of the VCAA, there is 
no prejudice to the veteran.  In this regard the Board notes 
that since the pertinent fact, receipt of the veteran's claim 
after the effective date of the Internal Revenue Service 
Restructuring and Reform Act of 1998, is not in dispute, the 
law is dispositive, and there is no evidence which could be 
obtained to substantiate the veteran's claim.

Entitlement to a TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2000).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2000).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000).  In exceptional cases, an extra-schedular evaluation 
may be assigned on the basis of a showing of unemployability 
alone.  See 38 C.F.R. § 4.16(b) (2000).  

In this case, however, the veteran has not been granted 
service-connection status for any disability.  Thus the 
veteran does not meet the criteria for a total disability 
evaluation within the above cited regulatory framework, which 
is predicated 
upon a showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
veteran must first have a disability that is service-
connected.  Thereafter, a TDIU may be granted if the evidence 
shows that the remainder of the pertinent regulatory criteria 
are met.

The record shows that the veteran suffers significant 
psychiatric disability, however, that disability is not now 
service-connected.  Any such non-service connected disorder 
is not for consideration in determining whether the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  Therefore, the preponderance of the 
evidence does not show that the veteran is precluded from 
engaging in substantially gainful employment due to service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and a total disability evaluation based on 
individual unemployability claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for nicotine dependence due to tobacco use 
in service is denied.

Entitlement to TDIU is denied.


REMAND

The veteran has claimed entitlement to service connection for 
a psychosis for the purpose of establishing eligibility to 
treatment under 38 U.S.C.A. § 1702.  He also seeks to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder on the basis that he has presented new 
and material evidence regarding that claim.  

Because of the change in the law brought about by the VCAA, 
which applies to new claims, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time 
regarding the veteran's claim for service connection for a 
psychosis pursuant to 38 U.S.C.A. § 1702.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

On review of the claims file, the Board notes that service 
medical records are missing.  A VA Form 60-3101-3, dated in 
May 1982, indicates that no service medical records were 
located by the Navy Reserve Personnel Center (NRPC). 

However, given the absence of the veteran's service medical 
records and given his contentions of symptoms during service, 
it is critical that all possible efforts be made to obtain 
his service medical records.  The Board also notes that in 
cases where service medical records are unavailable through 
no fault of the veteran, VA has a heightened duty to assist 
in the development of evidence.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); See also VCAA.  That heightened duty 
includes the obligation to search for other records which 
might provide information to supplement or clarify the 
available records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).

Although there is no competent medical evidence to relate the 
claimed psychosis to service pursuant to 38 U.S.C.A. § 1702, 
under VCAA, VA has an obligation to further assist the 
veteran in this case.  There has been no VA examination of 
the veteran's claimed disability that is the subject of this 
decision, and there is no indication in the record that any 
VA examiner has been requested to provide an opinion as to 
whether there is a nexus between any claimed, currently 
diagnosed psychosis disability and service under the 
guidelines of 38 U.S.C.A. § 1702.  

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  To that end, any additional treatment 
records should be obtained prior to examination. 

The Board believes that the ordered development regarding the 
38 U.S.C.A. § 1702 claim may provide evidence material to the 
veteran's new and material evidence claim that is within VA's 
custody.  Therefore, that latter claim must be deferred 
pending the results of the RO's action.

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Navy 
(Navy), including the Navy Reserve 
Personnel Center (NRPC), to seek 
additional service medical records 
pertinent to the veteran's claim and not 
of record.  In this regard, the RO should 
ask the veteran to identify specific 
locations where he received treatment 
during service.  The RO should comply 
with the directives of VA Adjudication 
Procedure Manual M21-1, Part VI, § 
6.04(1) by sending a letter to the 
appropriate U. S. Navy records center.  
All records received should be associated 
with the claims file.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for his 
claimed psychosis disability for the 
purpose of establishing eligibility to 
treatment under 38 U.S.C.A. § 1702.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for his 
claimed psychiatric  disability.  The RO 
should then obtain copies of pertinent 
treatment records from the named 
physicians or medical facilities.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at any VA medical 
facility. 

3.  Upon completion of the development 
above, the RO should schedule the 
appellant for an appropriate VA 
examination for the purpose of addressing 
the nature and etiology of any 
psychiatric disability.  All clinical 
tests which are deemed appropriate should 
be conducted.  The examiner should review 
the entire claims file, and include a 
discussion of the pertinent medical 
history, including the approximate date 
of onset of any psychiatric disorder 
diagnosed.  The examiner also should 
express opinions as to whether there is 
any etiological relationship between any 
present psychiatric disability and the 
veteran's military service.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  When the above action has been 
completed, the regional office should 
again review the questions of entitlement 
to service connection for a psychosis for 
the purpose of establishing eligibility 
to treatment under 38 U.S.C.A. § 1702, 
and whether new and material evidence has 
been presented to reopen a claim for 
service connection for a psychiatric 
disorder, consistent with all laws, 
regulations, and U.S. Court of Appeal for 
Veterans Claims decisions.  

If the denials of the veteran's claims are continued, a 
supplemental statement of the case should be furnished 
regarding each denied claim.  No action is required of the 
veteran unless and until he receives further notice.  The 
purpose of this REMAND is to obtain clarifying data, and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



